UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6857


RAYMOND GRIFFIN,

                Plaintiff – Appellant,

          v.

DONNIE HARRISON; OFFICER GILLIAM; OFFICER LAMAR; SERGEANT
BRIDGES;   OFFICER   BEY-ADAMS; SERGEANT  SMITH;  OFFICER
HAMMONDS; JOHN AND JANE DOE,

                Defendants – Appellees,

          and

CAPTAIN STEINBECK,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-ct-03276-D)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond Griffin seeks to appeal the district court’s order

dismissing,      in     part,    Griffin’s     42     U.S.C.       § 1983      (2012)

complaint.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28    U.S.C.    § 1292    (2012);      Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Griffin seeks to appeal is neither a final

order   nor    an     appealable    interlocutory        or     collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                         We

dispense      with    oral     argument    because       the    facts    and    legal

contentions     are    adequately    presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                          2